DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: identifier 6 is found in Figure 6B, but not found in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” (figure 1) has been used to designate both the control knob and the mask hand.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing 

Specification
The disclosure is objected to because of the following informalities: identifier 21 is referred to as both the shield knob and the face shield in paragraph 0015 of the specification.  
Appropriate correction is required.

The disclosure is objected to because of the following informalities: on page 3 of the specification the wrong patent number has been provided “6062221” is not a valid US patent number.  
Appropriate correction is required.

Claim Objections
Claims 2-19 are objected to because of the following informalities: the preamble of claims 2-19 should read “The surgical type respiratory face mask and face shield holder headgear of claim…” and not “A surgical type respiratory face mask and face shield holder headgear of claim…”.  
Appropriate correction is required.

Claim 11 is objected to because of the following informalities:  the preamble should state “further comprising” not “comprising.  Appropriate correction is required.

Claim Interpretation

(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



s 1-19 are rejected as failing to define the invention in the manner required by 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
The claim(s) are narrative in form and replete with indefinite language. The structure which goes to make up the device must be clearly and positively specified. The structure must be organized and correlated in such a manner as to present a complete operative device. The claim(s) must be in one sentence form only. Note the format of the claims in the patent(s) cited.

Claims 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the headband “further splits” when there is no other split previously presented. Further, the headband is defined based upon how it is worn against a user’s anatomy, and not in relation to the structure of the headgear device. It is unclear what is required of the headband to read on the limitations relating to a user’s human anatomy. Further, it is unclear what the outer hands are thicker than, there is no other structure that the thicker than language is compared to. Finally, it is unclear what “the other components” are, what the metes and bounds of other components would be, and if they are being positively claimed. There is no antecedent basis for “the other components” and “the ear position” previously in the claim. It is unclear what the other components and the ear position are and how they relate to the headgear structure. Applicant needs to refine the language of claim 1 to either positively claim the structure and/or functionally claim the structure, so it is clear what applicant is requiring of the claim.

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications 

Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how the face mask arm is attached to the outer hands, headband and the face shield axles as required. Further, it is unclear what is meant by the limitation “the purpose of supporting a mask for providing covering and protection of the nose and mouth area” and what structure provides this purpose, the face mask assembly, the face mask arms, outer hands, etc. Further, it is unclear what the limitation “the nose and mouth area” is of, a user or some other structure. There is no antecedent basis for the limitation “the nose and mouth area” and it is unclear how it relates to the headgear.

Claim 2 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “a pair of identical inner hands” are, are theses in addition to the inner hands of claim 1? It is unclear how many inner hands are being claimed on the headgear structure. The examiner is 

Claim 3 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many outer hands are being claimed. Two outer hands are required in claim 1 and an additional two hands are presented in claim 3. The examiner is interpreting the additional outer hands of claim 3 as the same outer hands of claim 1. Further, the shield guide rod and circular socket port are additionally presented, but the examiner is interpreting the shield guide rod and the circular socket as the same as those presented in claim 1 and not additional structural elements of the headgear.

Claim 4 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a shield frame curve” and “the shield frame” are the same structures. The applicant should be consistent with the language used to define structurally elements.  Does the “shield frame curve” have a curve or is it just a name of the structural element? 

Claim 5 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how many shield knobs are being claimed. There are shield knobs presented in both claim 1 and claim 5. The examiner is interpreting the shield knobs of claim 5 as the same knobs as presented in claim 1. There is no antecedent basis for “the shield arm port” and it is unclear how this arm port is related to the headgear structure. Further, it is unclear what “its” is referring to.

Claim 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “said shield knob” is referring to, there are “a circular knob base” and “shield knobs” presented in claim 5. Applicant should use consistent language when referring to the same structure throughout the claims.

Claim 8 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “said shield frame” is and if this is referring to the “shield frame curve” of claim 4 or another structure. Applicant should use consistent language when referring to the same structure throughout the claims. Further, claim 8 is duplicating the required structure of the shield frame, “a pair of shield arms, one on each end of the shield frame curve and parallel to each other”. It 

Claim 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “the shield frame” and “the shield frame curve” are, are these two different structures, the same structures, or is the curve a part of the frame? It is unclear what structure is required of the shield frame.

Claim 10 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There is no antecedent basis for “said shield channel”, it is unclear if the dependency of claim 10 should be from claim 9 and not claim 8. Further, it is unclear how the three shield buttons relate to the headgear structure and if they are being positively claimed with the shield or if they are only being claimed for use with the headgear. Further, it is unclear if the claimed “the shield” is referring to the face shield of the preamble or if this is referring to another shield. 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. There are face mask 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “…control knobs fitted with teethed interfaces” requires of the control knob, do the control knobs have teethed interfaces or are there teethed interfaces that connect/fit the knob to the arms?

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “its” is referring to in the limitation “on the inner surface of the mask hand at its base to its rear”. Further, it is unclear where the cord guide is positioned. Additionally, there is no antecedent basis for “the mask hand teethed interface” and it is unclear how this structure relates to the 

Claim 11 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “its” is referring to in the limitation “at the center of the curve on its inward facing surface”. Further, it is unclear if “the mask” is referring to the “face mask” of the preamble or another mask structure. It is unclear if applicant is positively claiming the mask or just the use of the mask with the incision plug.

Claim 12 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if an additional “upper cord guide” is being claimed or if this is the same upper cord guide referred to in claim 11. It is unclear how many upper cord guides are being claimed. Further, there is no antecedent basis for “the mask cord”, it is unclear how this structure is associated with the headgear and if the mask cord is being positively claimed or just claimed for use with the upper cord guide. 

Claim 13 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear how a 

Claim 14 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what structure is required of the limitation “a mask hand guide knob positioned on the rear of the hole on the same horizontal plane when looking from the frontal position of wearers face and on the said mask arms outer facing surface”, since the limitation is in relation to a user’s anatomy and not in relation to the headgear structure. 

Claim 15 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “said pair of identical circular mask control knobs” are additional knobs or if they should be referring to the pair of identical mask control knobs of claim 1? 

Claim 16 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear in “a downward curved area of equal width and depth” what the equal width and depth is to. Further, 

Claim 17 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the “said mask hand” is there are multiple mask hands being claimed. Is this an additional mask hand or is this only one of the recited mask hands?

Claim 18 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what “said mask frame” is and how it relates to the headgear structure, there is in sufficient antecedent basis for this limitation. Further, there is insufficient antecedent basis for “the hole in the mask” and it is unclear how this structure relates to the headgear. Additionally, it is unclear if applicant is positively claiming the mask and if the mask is the same as the face mask of the preamble or another structure. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 1 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “a rear middle curved portion that circumvents the back of the wearer’s head, extending to the front on each side of the wearer’s head, where both sides of the curved portion further split, the horizontal plane, just before the ear position from the rear, thus creating two hands on each side of the head wherein the inner hand extends slightly inwards towards each other and slits on the wearer’s ear”, “for the purpose of supporting a shield for providing frontal protection of the face” and “the purpose of supporting a mask for providing covering and protection of the nose and mouth area” should include the language “configured to”, “adapted to”, “sized to”, “when worn”, etc. to overcome these rejections.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

2 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “the two identical inner hands for seating adjustable ear adaptors which sit on wearer’s ears, seating the headband on the wearer’s ears in the absence of ear adaptors, and providing compression against both sides of the head for securing said headband in place” should include the language “configured to”, “adapted to”, “sized to”, “when worn”, etc. to overcome this rejection.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 11 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitation “a pair of mask arms, each attached to said headband outer hands, extending vertically down from the headband outer hands to just about the chin level” should include the language “configured to”, “adapted to”, “sized to”, “when worn”, etc. to overcome this rejection.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 14 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded The limitation “on the same horizontal plane when looking from the frontal position of the wearers face and on the said mask arms outer facing surface” should include the language “configured to”, “adapted to”, “sized to”, “when worn”, etc. to overcome this rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Anderson (US 2,440,596).
In regard to claim 1, Anderson teaches a surgical type respiratory face mask and face shield holder headgear comprising: a headband (headband: 1), semi-circular in shape (see figures 1), and having a rear middle curved portion that circumvents the back of the wearer's head (see back portion of headband 1), extending to the front on each side of the wearer's head (see figure 1), where both sides of the curved portion further split, in the horizontal plane, just before the ear position from the rear, thus creating two hands on each side of the head wherein the inner hands extends slightly inwards towards each other and sits on the wearer's ears (see inner hand being band 1 and outer hand being strap 5 on each side of headband), and wherein 

 	In regard to claim 2, Anderson teaches wherein said headband further comprising a pair of identical inner hands one on each side of said headband (portions of band 1 on inner side of strap 5 to the front center of band 1), with an ear channel on each of the two identical inner hands for seating adjustable ear adapters which sit on wearer's ears (channel are created by straps as seen in figure 1 and shown identical on each side in figure 2), seating the headband on the wearer's ears in the absence of ear adapters, and providing compression against both sides of the head for securing said headband in place (band 1 including inner hands provides compression against the side of a user’s head and can be adjusted as needed by rear adjustment: see figure 1).  

 	In regard to claim 3, Anderson teaches wherein said headband further comprising a pair of identical outer hands one on each side of said headband and positioned on the outermost sides of the inner hands (outer hands are straps 5 on each side of headband), in the same 

 	In regard to claim 4, Anderson teaches a shield frame curve ending in a pair of shield arms, one on each side of the shield frame curve and parallel to each other (see figure 1 and 2, shield is identifier 2); a pair of shield knobs (nut: 7) which receives the said shield arms (portion of 2 see figure 2) and attaches the shield frame to the said headband and enables the wearer to rotate the said face shield about the said headband (see attachment of 2 to 5 and 1 via bolt 4: figure 2).


Claim(s) 1, 4 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Young (US 2,398,269).
In regard to claim 1, Young teaches a surgical type respiratory face mask and face shield holder headgear comprising: a headband (band: 1), semi-circular in shape, and having a rear middle curved portion that circumvents the back of the wearer's head (see band 1 in figures 1 and 2), extending to the front on each side of the wearer's head, where both sides of the curved portion further split, in the horizontal plane, just before the ear position from the rear, thus creating two hands on each side of the head wherein the inner hands extends slightly inwards towards each other and sits on the wearer's ears (outer hands are brackets 3, 4 on each side and inner hand is portion of 1 along brackets 3 and 4), and wherein the outer hands are thicker with each having an outer facing shield guide rod and a socket port for connecting to the other components of the said headgear assembly (outer hands: 3, 4 are thicker and have a socket port: hole to accept mount 5 and guide rod is link 12); a face shield assembly connected to the outer facing side of both outer hands of said headband, via the insertion of the face shield 

 	In regard to claim 4, Young teaches a shield frame curve ending in a pair of shield arms (shield: 6), one on each side of the shield frame curve and parallel to each other (see parallel arms of shield 6 in figure 2); a pair of shield knobs (bolt end 5) which receives the said shield arms and attaches the shield frame to the said headband (band 1 via hand 4) and enables the wearer to rotate the said face shield about the said headband (page 1, column 1, lines 54-55 through page 1, column 2, lines 1-2).

In regard to claim 8, Young teaches wherein said shield frame further comprising a pair of shield arms, one on each end of the shield frame curve and parallel to each other, extending out equally and each possessing on their outer facing surface a shield terminator, and at the end of each on their inner facing surface a flexible shield arm latch (shield and arm is identifier 6, the parallel ends of the arms are illustrated figure 2, the terminator is nut 15 and a flexible shield arm latch is blot 13).




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Harrington (US 2,544,457) is of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985. The examiner can normally be reached M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALISSA L. HOEY
Primary Examiner
Art Unit 3732